Order entered August 5, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00079-CV

        EDDIE & SHIRLEY JONES AND ALL OTHER OCCUPANTS, Appellants

                                                  V.

                     HSBC BANK USA NATL ASSOCIATION, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                             Trial Court Cause No. 13-06600-A

                                             ORDER
                         Before Justice Moseley, O’Neill, and FitzGerald

       We construe appellants’ July 31, 2014 motion for extension of time to file brief as a

motion for rehearing. We GRANT the motion to the extent that we WITHDRAW our July 31,

2014 opinion, VACATE our judgment associated with that opinion, and REINSTATE this

appeal. We ORDER appellants to file their brief no later than September 10, 2014. We caution

appellants that no extensions will be granted and that failure to timely file the brief will result in

dismissal of the appeal without further notice.


                                                        /s/   MICHAEL J. O'NEILL
                                                              JUSTICE